Title: From Benjamin Franklin to William Franklin, 2 December 1772
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, Dec. 2, 1772
I have received yours of Oct. 4. 8. and 13. I cannot imagine what became of my Letter of Augt. 3. from May Place. It was however of no great Importance. Mr. Denormandie is gone this Day to Geneva. I gave him a Letter of Recommendation to a Friend there.
I am persuaded that your Packets were not open’d at the Office; for tho’ a Secretary of State has the Power of ordering Letters to be opened, I think it is seldom used but in times of War, Rebellion, or on some great publick Occasion; and I have heard they have Means of copying the Seal so exactly, as that it cannot be discovered that the Letters have been look’d into. It is plain therefore, that whoever rubb’d your Packets open, had not the Use of such Means. And yet as you are satisfy’d it was not done on your side the Water, I suspect the Letter Carrier might be corrupted and the Business done between the Office in Lombard Street and my House. When a Packet arrives, a special Messenger goes directly from the Office with the publick Letters, before the Sorting is finished. Mine have been sometimes sent by the same Messenger, who call’d on me in his Way to Lord H.’s and sometimes in his Return. And as he told Mr. Strahan that his Letters to you were often return’d to me from America, and yours to him sent thro’ my Hands, to be seen he suppos’d by me before Delivery; and since his Resignation your Packets do not appear to have suffered the least Violation, I fancy the Rubbing them open may possibly have been the Ingenuity of Mr. Secry. Knox. By the List you have sent me I find none of the Papers missing. Another Circumstance in favour of this Opinion is, that no Letters to me were thus abused but yours and those from the Assembly of Boston. This I think clears the Person you suspected, and rather fixes the above Conjecture.
I have not seen your Speech at the Opening of your last Session: but I hear it has been commended by the Ministry.
I return Mr. Foxcroft’s Letters as you desire. I make no Remarks on the Reports he mentions. I know not who is meant by the Hero of your Speech. Nor will I say more at present of the Ohio Affair, than that it is not yet quite secure, and therefore I still advise Discretion in speaking of it.
Dr. Price has been so good as to give me his Opinion of your Scheme, which I send; hoping it may be of Use. I suppose you have his Book, referr’d to in the Paper. Some Acknowledgement or Thanks should be sent him for the Trouble he has taken.
I continue very well, Thanks to God. On Monday last, I was chosen into the Council of the Royal Society for the 4th time. Our Friend Sir John Pringle was elected President, which is very agreable to him.
I shall send you a Tea Urn by the first Ship.
Just now comes to hand yours of Nov. 3. whereby I find mine of Aug. 3. is received. I am glad to learn that you and your neighbouring Governors are so sociable. I shall communicate what you write about the Virginia Grants. At present I can only add that I am, with Love to Betsey, Your ever affectionate Father
B Franklin
